 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KARLIN WATTS,                                       No. 2:17-cv-0852 JAM DB P
11                       Plaintiff,
12           v.                                           ORDER
13    DEPARTMENT OF CORRECTIONS, et
      al.,
14
                         Defendants.
15

16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. Plaintiff claims defendants violated his rights under the Eighth

19   Amendment.

20          On June 27, 2019, defendants filed a motion for summary judgment concurrently with

21   their motion for a protective order. (ECF No. 43.) Defendants Cortez, Vicino, and Easterling

22   argue they are entitled to summary judgment because plaintiff has not properly exhausted

23   administrative remedies. Defendants Cortez, Vicino, and Easterling seek a protective order

24   pursuant to Federal Rule of Civil Procedure 26(c) staying all discovery related to plaintiff’s

25   excessive force claim. (ECF No. 44-1 at 6.) Plaintiff has not filed an opposition, a statement of

26   non-opposition, or otherwise indicated his position on this issue. Accordingly, the court will

27   direct plaintiff to respond to defendants’ motion.

28   ////
                                                          1
 1             IT IS HEREBY ORDERED that within twenty-one days of the date of this order plaintiff

 2   shall file an opposition or statement of non-opposition to defendants’ motion for a protective

 3   order (ECF No. 44). Failure to comply with this order will result in a recommendation that this

 4   action be dismissed for failure to comply with court orders and failure to prosecute. See E.D. Cal.

 5   R. 110; Fed. R. Civ. P. 41.

 6   Dated: August 20, 2019

 7

 8

 9

10

11

12
     DLB:12
13   DLB:1/Orders/Prisoner.Civil.Rights/watt0852.resp

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
